Citation Nr: 0403832	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory 
disability due to exposure to asbestos, to include chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served in the Navy on active duty from July 1962 
to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for breathing difficulties.  


FINDING OF FACT

Any respiratory disability, to include chronic obstructive 
pulmonary disease, was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event, to include exposure to asbestos in 
service.


CONCLUSION OF LAW

A respiratory disability, to include COPD, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, the record shows that the veteran submitted 
his claim for service connection for this issue in March 
2002.  The veteran was sent a letter in May 2002, prior to 
the initial RO decision of October 2002, informing him of the 
requirements necessary under the VCAA to establish his claim.  
The veteran was also sent a Statement of the Case in January 
2003, informing him of the applicable law in this case.  
Further, numerous private records were obtained and 
associated with the veteran's claims folder.  The service 
medical records for the veteran's period of active duty were 
not furnished by the service department.  However, the 
veteran indicates he was not treated for the disability in 
issue until the 1990s many years after service.  The Board 
finds that further development in this area is not deemed 
necessary.  Accordingly, the Board finds the requirements of 
the VCAA have been satisfied and that the veteran has not 
been prejudiced by this decision.  66 Fed. Reg. 45631 (2001) 
(codified at 38 C.F.R. § 3.159(d)); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  There is no indication that there is 
additional evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, as all relevant evidence has 
been obtained, the Board can proceed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The veteran claims service connection for breathing 
difficulties due to exposure to asbestos, to include chronic 
obstructive pulmonary disease.  The veteran contends that he 
was exposed to asbestos in the service while a machinist and 
boiler tender, on several ships.  The veteran reported that 
he has had breathing difficulties since 1988.

The veteran's service medical records have not been furnished 
by the appropriate service department.  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Of record is a re-enlistment examination conducted 
in January 1974 in conjunction with entry into the Navy 
Reserve.  The lungs were clinically evaluated as normal.

In his original claim received in March 2002 the veteran 
reported first experiencing breathing problems in 1988 and 
first receiving treatment in 1996.

Private medical records dated from 1996 to 2002 show 
treatment for various difficulties not related to any 
respiratory disorder.  In particular, they show treatment for 
congestive heart failure, coronary artery disease, and 
hypertension.

A November 1999 report shows the veteran was diagnosed with 
bronchitis, which apparently resolved without residuals.

A January 2001 outpatient treatment report indicates that the 
veteran at that time indicated that he had not been 
exercising regularly and would get a little short of breath 
when he did walk, because he had not been doing it for a 
while.  On physical exam, the veteran was noted to be in no 
acute physical distress, but was overweight.

In April 2002, the veteran reported that he had cough and 
congestion for the past four days, as well as some wheezing.  
At that time the veteran reported a history of asbestos 
exposure in service for four years, and reported that he had 
not smoked in 20 years.  The veteran was diagnosed with 
bronchitis, COPD, and shortness of breath.  A later April 
2002 outpatient treatment repot indicated that the veteran 
reported that he was still coughing, and was somewhat short 
of breath and was concerned about having asbestosis.  Upon 
examination, his lungs revealed a few tubular breath sounds 
but no distinct wheezing.  Heart rate was regular without 
murmur or gallop.  Chest X-ray was significant for showing 
open-heart surgery.  The veteran had no acute infiltrates and 
no fluid.  His P02 was fine.  His peak flow was not bad at 
300.  The veteran was placed on medication, including 
inhalers, and instructed to return in two weeks if things 
were not better.  There is no indication that the veteran 
returned for subsequent follow up treatment.

Analysis

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not show that the veteran 
possesses medical expertise and it is not contended 
otherwise.

The veteran has contended that the breathing problems 
resulting from exposure to asbestos may not appear until many 
years after service.   In this regard, the Board notes that 
there is no indication in the records that the veteran has 
ever been diagnosed with asbestosis.  While outpatient 
treatment records clearly indicate that the veteran himself 
has reported to his physicians that he had asbestos exposure 
in service and was now afraid he had asbestosis, none of 
these medical records indicate that the veteran was ever 
diagnosed with asbestosis.  The veteran appears to have been 
diagnosed with shortness of breath due to COPD and 
bronchitis, and possibly due to residuals of his heart 
surgery, but there is no indication that any of the 
disabilities related to his shortness of breath were related 
to service.  Further, the earliest record submitted 
indicating that the veteran was having any breathing problems 
was many years after the veteran's separation from service.  
There is no medical evidence of record, which relates the 
current lung problems to service or asbestos exposure.

In sum, the weight of the available evidence demonstrates 
that the veteran's shortness of lung problems began many 
years after service and was not the result of exposure to 
asbestos in service, nor is it related in any other way to 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a lung disability due 
to exposure to asbestos, to include chronic obstructive 
pulmonary disease, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



